TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00683-CV



                                      Jon B. Bartoshek, Appellant

                                                     v.

                          Texas Department of Criminal Justice, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN000232, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                 On April 18, 2002, the parties notified this Court that they were in the process of settling

their dispute. On April 24, we abated the appeal on our own motion, awaiting the receipt of a joint motion

to dismiss. The parties have filed an agreed motion to dismiss the appeal with prejudice. We hereby

reinstate the appeal, grant the agreed motion, and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                                  ___________________________________________

                                                  Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Agreed Motion

Filed: August 30, 2002

Do Not Publish